DETAILED ACTION
                                                  REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 10/07/2021 regarding claims 1-20 have been considered and are persuasive.  The prior art does not disclose ”recursively generating, based on the assigned order and the second source table-specific relationships, additional conversion information for the conversion configuration file; grouping data from the first source database into a first batch; grouping data from the second source database into a second batch; executing the conversion configuration file on the first batch; formatting cells in the first batch into a normalized format; formatting cells in a portion of data from the target database into the normalized format, wherein the portion of data from the target database corresponds to the first batch; comparing content of normalized cells from the first batch and content of normalized cells from the portion of data from the target database; generating an alert, based on the comparison, that the content of at least one normalized cell from the first batch and the content of at least one normalized corresponding cell from the portion of data from the target database do not match; modifying, based on the alert, the conversion configuration file; and executing the modified conversion configuration file, based on the first batch from the first source database and the second batch from the second source database, to populate the target table of the target database”, as required by claim 1 and a similar to the limitations of claims 8 and 15.  Thus, prior art of record neither renders obvious nor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Nov. 06, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153